Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 3 and 15 have been cancelled.
Claims 21 and 22 have been newly entered
Claim 8 has been amended to depend on claim 7.
Response to Arguments
Applicant’s arguments, see “arguments/remarks”, filed 02/16/2022, with respect to the lack of teachings of the iterative processes in light of the prior art, have been fully considered and are persuasive.  The various 103 rejections for claims 1-20 have has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 9-10, 12-14, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mathematical concept.  It consists of receiving data and then performing various mathematical transformations to extract a position (which remains merely as an abstract variable/output)
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “determining a mobile device position with respect to a coordinate frame”, there is no response/implementation for this position. There is no sort of control response, response/configuration done to imaging sensor, etc.
Also, while the claimed method may reduce the amount of data that has to be transmitted/processed, improve the accuracy of the determined position, and/or increase the speed in which the position can be determined, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field; as the improvement is directly derived from/based solely on the abstract mathematical concepts/improvement in the algorithm.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of “determining” are performed by a “processing circuitry”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Capturing of 2D images via an imaging device (e.g. camera) are fundamental activities/functions of imaging devices. in claim 1.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

	While Claim 22, does mention an autofocusing of a camera it is claiming of parameters (electronic variables/data points) from this autofocusing. The autofocusing is claimed on a high level of generality as is the parameter extraction/what the parameters in particular are. I.e. claim 22 is claiming of specific data extracted from autofocusing, not the autofocusing itself. Autofocusing at the level of generality currently claimed is a WURC in the field of photography.
	Regarding Claims 9-10, 12-14. Claim 9 is a system claim of a mobile device which performs the method of claim 1. The mobile device in question is only limited/described in that it has an imaging device affixed to it. I.e. it is recited at a high level of generality. “mobile devices” with imaging systems are WURC in many fields, for example in vehicle navigation/control and many electronics fields. As such while the imaging device and mobile device are not mathematical concepts/abstract concepts in and of themselves they represent only a general linking of the abstract concepts (the mathematical position determination steps of the system/method) to a field of use.
	As a note to the applicant claim 9 (and its dependent claims) 101 rejection could be overcome by amending to include claim 11’s elements. As this would recite a specific control step of the mobile device based on the claimed system/method steps. Alternatively claim 16’s element could be integrated into claim 9 as markers which transmit their location in signals are/represent a specific machine integration. Similarly claim 1 could be amended in the same way to overcome the 101 issues.
Allowable Subject Matter
Claims 17-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art was found to teach/render obvious the specific claimed steps/method of two iterative processes. One which determines apex angles of the image and the other which then uses the apex angles of the first process and marker distances/coordinates to determine the position of the UAV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8, 11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The other independent claims 1 and 9 contain the same potentially allowable subject matter as allowed claim 17. If the 101 rejections are overcome/rendered mute and the allowable subject matter is still present then they would also be found allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200364898 A1; EP 2847741 B1; US 20060013437 A1; WO 2004081868 A2
	US 20200364898 A1, filed after applicant’s but pertinent in that it is related to the same overall problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661